Citation Nr: 1433172	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for coronary artery disease (CAD) with aortic stenosis and atrial fibrillation as a result of exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive coronary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from January 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In May 2013, the Veteran died, and the VA Pension Management Center in Milwaukee Wisconsin (Pension Management Center) confirmed that it had been notified of his death per a May 30, 2013 letter sent to the Veteran's estate.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the appellant. 38 C.F.R. § 20.1106 (2013). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  


ORDER

The appeal is dismissed.


REMAND

Unfortunately it is necessary to remand a pending issue of substitution to afford the appropriate jurisdiction address this matter.  Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145,4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10,2008).  This change in law permits an eligible person to process any pending claims to completion when an appellant dies.  As provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...." 

While the appeal was pending, the Veteran died in May 2013.  The electronic file reflects that the Veteran's widow, filed a VA 21-534 EZ application for Dependency and Indemnity Compensation (DIC) and accrued benefits in June 2013.  Subsequently the VA Pension Management Center in a July 2013 notice acknowledged receipt of this claim and denied DIC benefits based on an incomplete application.  This letter indicated that the Pension Management Center was deferring further consideration of the application for substitution/accrued benefits.  Subsequently following the receipt of additional evidence, the VA Pension Management Center issued a rating decision in April 2014 that denied a claim for DIC and service connection for cause of the Veteran's death.  This rating again advised that the application for substitution was deferred and still pending.  The April 10, 2014 notice letter further notified that the claim for substitution/accrued benefits had been forwarded to the VA RO for further processing, and provided the contact information for the RO in Detroit, Michigan.  No action thus appears to have been taken by this RO on the substitution claim.  

The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a) , 38 C.F.R. § 20.101(a) (2013).  As noted in the above procedural history, the RO has yet to determine whether the Veteran's widow meets the basic eligibility to substitute for the appellant.  Given the foregoing, the Veteran's widow is entitled to a determination on whether she is eligible for this substitution, and if so, to have the claims adjudicated accordingly.  See Fast Letter 10-30 (Aug. 10, 2010, as revised April 2013) (if the original claimant dies on or after the date the appeal was certified and transferred to the Board, but before the Board issues a decision on the appeal, the Board will dismiss the appeal and return the file to the Agency of Original Jurisdiction).

The Board notes that prior to his death, the Veteran had requested to appear before the Board at a Travel Board hearing, with notice sent by the RO in February 2013 that he was being placed on a waiting list for a Travel Board hearing.  However he died before such hearing could be scheduled.  Given that this hearing request was open and pending, the Veteran's widow should be provided the opportunity to appear at a Travel Board hearing, should she be formally recognized as a substitute claimant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of whether substitution of the Veteran's widow is proper.  

2.  If appropriate, readjudicate the claims, with the Veteran's widow substituted as the appellant, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to either of the claims remains adverse to the newly-substituted appellant, she must be furnished a supplemental statement of the case and afforded a reasonable period of time to respond.

3.  If appropriate based on the outcome of the substitution adjudication, contact the Veteran's widow and her representative (who is noted to be a different service organization than the representative for the Veteran prior to his death) to clarify whether she would like to remain on the list for a Travel Board hearing.  Based on her response, schedule the hearing in accordance with appropriate procedures.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


